DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 of U.S. Patent No. 10,866,379.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the current application can be found in the corresponding claim of the ‘379 Patent.  Although the current application does not expressly define a first and second interface as the ‘379 Patent does, the current application does claim an interface also terminating a plurality of optical fiber cables.
Claim Objections
Claim 7 recites the limitation "said cover" on line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0215901 to Takeuchi et al.
In regards to claim 1, Takeuchi teaches a fiber optic system (100; Figures 1, 4A-5D and 8A-10A) comprising an enclosure (2) comprising a top, a bottom, a first side and a second side defining a tray receiving space therebetween, a slideable tray (102) arranged horizontally and moveable between a stored position wherein the tray is within the tray receiving space and an extended position wherein the tray is substantially in front of the tray receiving space, a fiber optic terminating equipment (249) arranged on said tray for movement therewith and comprising an interface, a plurality of fiber optic cables (C) each comprising an end terminated at said interface (249a/b) and a flexible cable guide (Figures 4A-5D and 8A-8E) for guiding said plurality of fiber optic cables and comprising a first end attached (attached to element 254 which is an extension to housing 2) to an outside of said first side of said enclosure and defining an entrance, a second end attached (attached to element 252 which is coupled to the tray) to the tray adjacent said first side and an intermediate section between said first end and said second end comprising a plurality of spaced cable retainers (Figures 4D & 5D) interconnected by an elongate flexible side band (Figures 8A-8E), each of said cable retainers defining a cable passage wherein said plurality of cable passages together define a cable passageway arranged along said 
	In regards to claim 2, Takeuchi teaches said flexible side band is substantially flat. (Figures 4A-7E)
	In regards to claims 3, Takeuchi teaches each of said retainers comprises a cover (334) providing access to a respective one of said passages. (Figures 4D & 5D)
	In regards to claim 4, Takeuchi teaches said substantially flat side band comprises a plurality of transverse notches spaced regularly along a length thereof. (Figures 4A-8E)
	In regards to claim 5, Takeuchi teaches said constant curve is substantially 180 degrees. (Figures 8B-8E)
	In regards to claim 7, Takeuchi teaches a proximate end of each of said cover is hingedly mounted to a respective of said cable retainers
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0215901 to Takeuchi et al.
	In regards to claims 6 and 8, Takeuchi teaches said first end is attached to said outside of said first side of said enclosure.  But Takeuchi fails to expressly teach the first end to be removably attached to the outside of the first side of the enclosure and said cover is removably Nerwin v Erlichman, 168 USPQ177, 179
	In regards to claims 9 and 10, although Takeuchi does not teach said hinged end comprises a pair of open ended clips and said respective cable retainer comprises a shaft and further wherein said open ended clips receive said shaft for rotation thereabout and a distal end of each of said cover comprises a tab which on closing engages a respective one of a plurality of cut-outs in said side band, Takeuchi does teach the modified hinged cover to close/engage having tabs and clips with a plurality of cut outs, where the tabs/clips (360) are on the side of the flexible cable guide opposite of the cover.  Modifying the tab/clip and the cut-outs to be on the opposite engaging components involves only routine skill in the art.  It has been held that the mere reversal of the essential working components of a device would have been obvious before the effective filing date to a person having ordinary skill in the art.  In re Einstein, 8 USPQ 167  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided said hinged end comprises a pair of open ended clips and said respective cable retainer comprises a shaft and further wherein said open ended clips receive said shaft for rotation thereabout and a distal end of each of said cover comprises a tab which on closing engages a respective one of a plurality of cut-outs in said side band.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Reference A teaches a modular cassette system having a slidable tray.  Reference B is the patent of the parent application.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874